Citation Nr: 1111982	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-28 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a lung disability (claimed as toxic effects of asbestos).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1959 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was scheduled for a video conference Board hearing in October 2009; however, he failed to report without good cause.  The Board deems his request for a video conference Board hearing as withdrawn.  See 38 C.F.R. § 20.702 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this appeal.  

The Veteran contends that his current lung disability (diagnosed as bilateral pleural plaques) is attributable to exposure to asbestos exposure from shipboard service.  The evidence of record includes the Veteran's service treatment records which are negative for any lung disease.  Post-service medical records from the Geisinger Specialty Clinic dated August 2006 include an opinion that the Veteran displayed evidence of benign bilateral pleural plaques which are "usually associated with asbestos exposure history."  The Veteran reported that his ship was in the shipyards being repaired for four months during his period of service.  The physician also noted a significant smoking history and the Veteran acknowledged that he smoked approximately 1/2 to 1 pack of cigarettes per day for 47 years.  Further, he indicated that he did a lot of construction on the first two homes that he bought, but he was unsure whether he ripped down asbestos.  He noted post-service employment as a craftsman with a lot of paper and dust.

VA Adjudication Procedure Manual Rewrite (M21-1MR) provides that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  For many asbestos related diseases the latency period varies from ten to forty-five or more years between first exposure and development of disease.  Id. at IV.ii.2.C.9.d.

Service personnel records support that the Veteran served onboard the USS Taconic from May 1961 to June 1963 as a radioman.  In a March 2007 notice of disagreement (NOD), he reported that he was a radioman and while the ship was in drydock, shipyard workers opened cable holes between compartments on a daily basis which disrupted fire-stop material which was asbestos-based.  Development has not been completed to determine whether the Veteran's job duties actually required him come into contact with asbestos aboard the ship.  However, a website: http://www.mesotheliomaweb.org/navyjobexposure.htm lists "Navy Jobs and Asbestos Exposure".  In their listing, a radioman is noted to have minimal exposure to asbestos.

The Veteran has not been afforded a VA examination to assess the etiology of his current lung disability.  Under 38 C.F.R. § 3.159(c)(4), a VA medical examination or opinion is necessary if the evidence of record: (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) establishes that the veteran suffered an event, injury or disease in service; (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Here, private treatment records show a current medical diagnosis of bilateral pleural plaques and possible mild obstructive lung disease and lay evidence of possible exposure to asbestos in service, but there is insufficient evidence to determine whether current lung disease is related to exposure to asbestos or otherwise related to service.  VA Manual M21-MR, Part IV.ii.2.C.9,  titled, "Service Connection for Disabilities Resulting from Exposure to Asbestos"  clearly states:

When deciding a claim for service connection for a disability resulting from exposure to asbestos
* determine whether or not service records demonstrate the Veteran was exposed to asbestos during service 
* ensure that development is accomplished to determine whether or not the Veteran was exposed to asbestos either before or after service, and 
* determine whether or not a relationship exists between exposure to asbestos and the claimed disease, keeping in mind latency and exposure factors. 

Consequently, a VA examination to obtain a medical opinion is necessary to determine the appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to develop evidence of whether the Veteran was exposed to asbestos during service, to specifically include seeking information as to whether his job duties involved working with or near asbestos.  Such development should include a determination regarding the extent to which his duties would have exposed him to asbestos.

2.  The RO should then arrange for the Veteran to be examined by an appropriate physician to determine the etiology of his current lung disability.  All indicated tests and studies are to be performed, and a comprehensive social, and occupational history are to be obtained.  The examiner should comment on post-service occupational exposure to asbestos and the Veteran's 47 year history of cigarette smoking in the opinion.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should express an opinion regarding the likely etiology of the Veteran's lung disability, and specifically whether the lung disability is at least as likely as not related to any in service exposure to asbestos or is otherwise related to service. The examiner must explain the rationale for all opinions given.

3. The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


